Exhibit 10.3

 

Regeneron Pharmaceuticals, Inc.

 

 

 

ID: [        ]

 

 

Notice of Grant of Award

 

777 Old Saw Mill River Road

 

 

And Award Agreement

 

Tarrytown, New York 10591

 

 

 

 

 

 

 

 

[NAME]

 

Award Number:

[        ]

 

 

[ADDRESS]

 

Plan:

[        ]

 

 

 

Effective <date> (the “Grant Date”) you have been granted an award of [        ]
shares of Regeneron Pharmaceuticals, Inc. (the “Company”) common stock. These
shares are restricted until the vest date(s) shown below.

 

The current total value of the award is $[        ].

 

The award will vest on the date(s) shown.

 

Shares

 

Full Vest

[        ]*

 

[        ]*

[        ]*

 

[        ]*

[        ]*

 

[        ]*

 

You and the Company agree that this award is granted under and governed by the
terms and conditions of the Regeneron Pharmaceuticals, Inc. 2014 Long Term
Incentive Plan, as amended from time to time, and the Award Agreement, both of
which are attached and made a part of this document.

 

--------------------------------------------------------------------------------


 

REGENERON PHARMACEUTICALS, INC.

 

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE REGENERON PHARMACEUTICALS, INC.

2014 LONG-TERM INCENTIVE PLAN

 

THIS AGREEMENT (this “Agreement”), made as of the date on the Notice of Grant of
Restricted Stock, by and between Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Company”), and the employee named on the Notice of Grant of
Restricted Stock (the “Recipient”). Any capitalized term used but not defined in
this Agreement shall have the meaning given to such term in the Plan (as defined
below).

 

WHEREAS, the Recipient is an employee of the Company (or a Subsidiary of the
Company) and the Company desires to afford the Recipient the opportunity to
acquire or enlarge the Recipient’s stock ownership in the Company so that the
Recipient may have a direct proprietary interest in the Company’s success; and

 

WHEREAS, the Committee (or the person or persons to whom the Committee has
delegated the relevant authority pursuant to Section 4 of the Plan (as defined
below) (the Committee or such person or person being referred to in this
Agreement as the “Committee”)) administering the Regeneron Pharmaceuticals, Inc.
2014 Long-Term Incentive Plan (as amended from time to time, the “Plan”) has
granted (as of the effective date of grant specified in the Notice of Grant of
Restricted Stock) to the Recipient the shares of Restricted Stock as set forth
in the Notice of Grant of Restricted Stock.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

 

1.                                      Grant of Award.  Pursuant to Section 8
of the Plan, the Company grants to the Recipient, subject to the terms and
conditions of the Plan and subject further to the terms and conditions set forth
herein, the number of shares of Restricted Stock as shown on the Notice of Grant
of Restricted Stock.  The Participant’s grant and record of Restricted Stock
share ownership shall be kept on the books of the Company until the restrictions
on transfer have lapsed.  At the Recipient’s request, vested shares may be
evidenced by stock certificates or book-entry registration.

 

2.                                      Vesting.  (a)  The shares of Restricted
Stock granted to the Recipient shall vest in installments as provided in the
Notice of Grant of Restricted Stock. The vesting schedule in the Notice of Grant
of Restricted Stock indicates each date upon which the restrictions on transfer
on the specified number of shares of Restricted Stock shall lapse, entitling the
Recipient to freely transfer such shares, provided that the Recipient has not
incurred a termination of employment with the Company and all Subsidiaries (the
Company and its Subsidiaries shall be referred to herein, collectively, as the
“Employer”). There shall be no proportionate or partial vesting in the periods
between the Full Vest Dates specified in the Notice of Grant of Restricted Stock
and all vesting shall occur only on such Full Vest Dates.  No vesting shall
occur after the termination of the Recipient’s employment with the Employer for
any reason.  The provisions of this Section 2(a) are subject to (i) the
provisions set forth in the Notice of Grant of Stock Options or any employment
agreement, consulting agreement, change in control agreement or plan, or similar
agreement or plan in effect between the Employer and the Recipient (or otherwise
applicable to the Recipient) on the date of grant specified in the Notice of
Grant of Restricted Stock and (ii) the Committee’s determination in accordance
with Section 8(h) of the Plan.

 

(b)                                 Notwithstanding anything herein (except the
following sentence) or in the Notice of Grant of Restricted Stock to the
contrary, but subject to the provisions of any employment agreement, consulting
agreement, change in control agreement or plan, or similar agreement or plan in
effect between the Employer and the Recipient (or otherwise applicable to the
Recipient) on the date of grant specified in the Notice of Grant of Restricted
Stock, the Restricted Stock granted to Recipient shall be fully vested on the
date the Recipient’s employment with the Employer is terminated if the
Recipient’s employment with the Employer is terminated on or within two years
after the occurrence of a Change in Control by the Employer (other than for
Cause) or by the Recipient for Good Reason.  Except as otherwise provided in any
employment agreement, consulting agreement, change in control agreement or plan,
or similar agreement or plan in effect between the Employer and the Recipient
(or otherwise applicable to the Recipient) on the date of grant specified in the
Notice of Grant of Restricted Stock, if the application of the provision in the
foregoing sentence, similar provisions in other stock option or restricted stock

 

1

--------------------------------------------------------------------------------


 

grants, and other payments and benefits payable to the Recipient upon
termination of employment with the Employer (collectively, the “Company
Payments”) would result in the Recipient being subject to excise tax (the
“Excise Tax”) payable under Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”) , the amount of any Company Payments shall be
automatically reduced to an amount one dollar less than an amount that would
subject the Recipient to the Excise Tax; provided, however, that the reduction
shall occur only if the reduced Company Payments received by the Recipient
(after taking into account further reductions for applicable federal, state and
local income, social security and other taxes) would be greater than the
unreduced Company Payments to be received by the Recipient minus (i) the Excise
Tax payable with respect to such Company Payments and (ii) all applicable
federal, state and local income, social security and other taxes on such Company
Payments.  If the Company Payments are to be reduced in accordance with the
foregoing, the Company Payments shall be reduced as mutually agreed between the
Employer and the Recipient or, in the event the parties cannot agree, in the
following order: (1) acceleration of vesting of any option where the exercise
price exceeds the fair market value of the underlying shares at the time the
acceleration would otherwise occur; (2) any lump sum severance based on a
multiple of base salary or bonus; (3) any other cash amounts payable to the
Recipient; (4) any benefits valued as parachute payments; and (5) acceleration
of vesting of any equity not covered by (1) above.

 

(c)                                                                                 
For purposes of this Agreement, “Cause” shall mean (i) in the case where there
is no employment agreement, consulting agreement, change in control agreement or
plan, or similar agreement or plan in effect between the Employer and the
Recipient (or otherwise applicable to the Recipient) on the date of grant
specified in the Notice of Grant of Restricted Stock (or where there is such an
agreement or plan but it does not define “cause” (or words of like import))
(A) the willful and continued failure by the Recipient substantially to perform
his or her duties and obligations to the Employer, including without limitation,
repeated refusal to follow the reasonable directions of the Employer, violation
of the Employer’s Code of Business Conduct and Ethics, knowing violation of law
in the course of performance of the duties of the Recipient’s employment with
the Employer, repeated absences from work without a reasonable excuse, and
intoxication with alcohol or illegal drugs while on the Employer’s premises
during regular business hours (other than any such failure resulting from his or
her incapacity due to physical or mental illness); (B) fraud or material
dishonesty against the Employer; or (C)  a conviction or plea of guilty or nolo
contendere to a felony or a crime involving material dishonesty; or (ii) in the
case where there is an employment agreement, consulting agreement, change in
control agreement or plan, or similar agreement or plan in effect between the
Employer and the Recipient (or otherwise applicable to the Recipient) on the
date of grant specified on the Notice of Grant of Restricted Stock that defines
“cause” (or words of like import), as defined under such agreement or plan.  For
purposes of this Section 3(c), no act, or failure to act, on the Recipient’s
part shall be considered “willful” unless done, or omitted to be done, by the
Recipient in bad faith and without reasonable belief that his or her action or
omission was in the best interest of the Employer.  Any determination of Cause
made prior to a Change in Control shall be made by the Committee in its sole
discretion.

 

(d)                                                                                
For purposes of this Agreement, “Good Reason” shall mean (i) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or plan, or similar agreement or plan in effect between the Employer
and the Recipient (or otherwise applicable to the Recipient) on the date of
grant specified in the Notice of Grant of Restricted Stock (or where there is
such an agreement or plan but it does not define “good reason” (or words of like
import)) a termination of employment by the Recipient within one hundred twenty
(120) days after the occurrence of one of the following events after the
occurrence of a Change in Control unless such events are fully corrected in all
material respects by the Employer within thirty (30) days following written
notification by the Recipient to the Employer that Recipient intends to
terminate his employment hereunder for one of the reasons set forth below: 
(A) (1) any material diminution in the Recipient’s duties and responsibilities
from those which existed immediately prior to a Change in Control (except in
each case in connection with the termination of the Recipient’s employment for
Cause or as a result of the Recipient’s death, or temporarily as a result of the
Recipient’s illness or other absence), or (2) the assignment to the Recipient of
duties and responsibilities materially inconsistent with the position held by
the Recipient; (B) any material breach by the Employer of any material provision
of any written agreement with the Recipient or failure to timely pay any
compensation obligation to the Recipient; (C) a reduction in the Recipient’s
annual base salary or target bonus opportunity (if any) from that which existed
immediately prior to a Change in Control; or (D) if the Recipient is based at
the Employer’s principal executive office, any relocation therefrom or, in any
event, a relocation of the Recipient’s primary office of more than fifty (50)
miles from the location immediately prior to a Change in Control; or (ii) in the
case where there is an employment agreement, consulting agreement, change in
control agreement or plan, or similar agreement or plan in effect between the
Employer and the Recipient (or otherwise applicable to the Recipient) on the
date on the Notice of

 

2

--------------------------------------------------------------------------------


 

Grant of Restricted Stock that defines “good reason” (or words of like import),
as defined under such agreement or plan[; provided, however, that any such
definition shall be deemed, solely for purposes of this Agreement, to include as
one of the reasons that the employment of Leonard S. Schleifer, M.D. Ph.D. with
the Company under the Amended and Restated Employment Agreement, dated as of
November 14, 2008, by and between Dr. Schleifer and the Company, as in effect
from time to time (the “Employment Agreement”), has ended due to Dr. Schleifer’s
Involuntary Termination (as defined in the Employment Agreement)](1).

 

3.                                      Termination of Service.  Subject to the
terms of the Plan and Section 2(b) hereof, if the Recipient’s employment with
the Company is terminated for any reason (other than as set forth in
Section 2(b) hereof and as a result of Recipient’s death), the Recipient shall
forfeit any or all of the shares of Restricted Stock that have not vested in
accordance with Section 2 hereof (the “Unvested Shares”).  Shares of Restricted
Stock granted to the Recipient in the Notice of Grant of Restricted Stock shall
become fully vested as of the date of death of the Recipient, provided that the
Recipient is employed by the Employer on the date of his/her death.

 

4.                                      Restrictions on Transfer.   Unvested
Shares may not be transferred or otherwise disposed of by the Recipient
including by way of sale, assignment, transfer, pledge, hypothecation or
otherwise, except as permitted by the Committee in its sole discretion.

 

5.                                      Securities Laws Requirements.  The
Company shall not be obligated to transfer any Unvested Shares or other shares
of Company Stock to the Recipient, if such transfer, in the opinion of counsel
for the Company, would violate the Securities Act (or any other federal or state
statutes having similar requirements as may be in effect at that time).

 

6.                                      Invalid Transfers.  No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the shares of Restricted Stock by any
holder thereof in violation of the provisions of this Agreement or the
Certificate of Incorporation or the By-Laws of the Company, shall be valid, and
the Company will not transfer any of said shares of Restricted Stock on its
books nor will any of said shares of Restricted Stock be entitled to vote, nor
will any dividends be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company.  The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

 

7.                                      Taxes.  The Recipient shall promptly
notify the Company of any election made pursuant to Section 83(b) of the Code. 
The Recipient shall pay to the Company promptly upon request, and in any event
at the time the Recipient recognizes taxable income in respect to the shares of
Restricted Stock (including if the Recipient makes an election under
Section 83(b) of the Code in connection with such grant), an amount equal to the
federal, state and/or local taxes the Company determines it is required to
withhold under applicable tax laws with respect to the shares of Restricted
Stock.  The Recipient may satisfy the foregoing requirement by making a payment
to the Company in cash or, with the consent of the Company, by authorizing the
Company to withhold cash otherwise due to the Recipient. In addition, except
where the Recipient makes an election under Section 83(b) of the Code, Recipient
may elect to have any withholding obligation satisfied by surrendering to the
Company a portion of the shares of Restricted Stock the vesting of which gives
rise to the withholding obligation (but only to the extent of the minimum
withholding required by law).  Shares so surrendered by the Recipient shall be
credited against any such withholding obligation at the Fair Market Value of
such shares on the date of such vesting (and the amount equal to the Fair Market
Value of such shares shall be remitted by the Company to the appropriate tax
authorities).  The Recipient understands that her or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

 

THE RECIPIENT ACKNOWLEDGES THAT IT IS THE RECIPIENT’S SOLE RESPONSIBILITY, AND
NOT THE COMPANY’S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, IN THE EVENT THAT THE RECIPIENT DESIRES TO MAKE THE ELECTION.

 

8.                                      Rights as a Shareholder.  Pursuant to
Section 8(e) of the Plan, the Company shall hold in escrow all dividends, if
any, that are paid with respect to the Unvested Shares until all restrictions on
such shares

 

--------------------------------------------------------------------------------

(1)  Only applicable to Restricted Stock Agreements for George D. Yancopoulos,
M.D., Ph.D.

 

3

--------------------------------------------------------------------------------


 

have lapsed.  Pursuant to Section 8(f) of the Plan, the Recipient agrees
(i) that the right to vote any Unvested Shares will be held by the Company and
(ii) to execute an irrevocable proxy in favor of the Company in such form
supplied by the Company.

 

9.                                      Compliance with Law and Regulations. 
This Agreement, the award hereunder and any obligation of the Company hereunder
shall be subject to all applicable federal, state and local laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.  The Company may require, as a condition of the issuance and
delivery of certificates or the registration of book entries evidencing
Restricted Stock pursuant to the terms hereof, that the certificates or book
entries bear or be subject to such legends as set forth in the Plan, in addition
to any other legends required under federal and state securities laws or as
otherwise determined by the Committee.  Except to the extent preempted by any
federal law, this Agreement shall be construed and administered in accordance
with the laws of the State of New York without reference to its principles of
conflicts of law.

 

10.                               Recipient Bound by Plan.  The Recipient
acknowledges receipt of a copy of this Agreement and the Plan and agrees to be
bound by all the terms and provisions thereof, which are incorporated herein by
reference.  To the extent that this Agreement is silent with respect to, or in
any way inconsistent with, the terms of the Plan, the provisions of the Plan
shall govern and this Agreement shall be deemed to be modified accordingly.

 

11.                               Notices.  Any notice or communication given
hereunder shall be in writing and shall be deemed given when delivered in
person, or by United States mail, at the following addresses:  (i) if to the
Company, to:  Regeneron Pharmaceuticals, Inc., 777 Old Saw Mill River Road,
Tarrytown, NY 10591, Attention:  Secretary, and (ii) if to the Recipient, to: 
the Recipient at Regeneron Pharmaceuticals, Inc., 777 Old Saw Mill River Road,
Tarrytown, NY 10591, or, if the Recipient has terminated service with the
Company, to the last address for the Recipient indicated in the records of the
Company, or such other address as the relevant party shall specify at any time
hereafter in accordance with this Section 11.

 

12.                               No Obligation to Continue Employment.  This
Agreement does not guarantee that the Employer will employ the Recipient for any
specified time period, nor does it modify in any respect the Recipient’s
employment or compensation.

 

13.                               Recoupment.  By entering into this Agreement
and accepting the award hereunder, the Recipient agrees to be bound by the terms
of the Company’s Policy Regarding Recoupment or Reduction of Incentive
Compensation for Compliance Violations, as in effect from time to time (or any
successor policy thereto) (the “Recoupment Policy”), and further acknowledges
and agrees that the Recoupment Policy shall apply to the shares of Restricted
Stock granted hereunder (including after all restrictions on such shares have
lapsed).

 

4

--------------------------------------------------------------------------------